FILED
                             NOT FOR PUBLICATION                           MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ENRIQUE BERMUDEZ-ALONSO,                         No. 11-72922

               Petitioner,                       Agency No. A098-953-465

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Enrique Bermudez-Alonso, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to continue his removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the agency’s denial of a motion to continue, Sandoval-Luna v. Mukasey,

526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam), and review de novo questions of

law and due process claims, Vargas-Hernandez v. Gonzales, 497 F.3d 919, 921

(9th Cir. 2007). We deny the petition for review.

      The agency did not abuse its discretion by denying Bermudez-Alonso’s

motion to continue in order to wait for the enactment of comprehensive

immigration reform, because he failed to demonstrate good cause for a

continuance. See Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011) (“[A]n IJ

‘may grant a motion for continuance for good cause shown.’” (citation omitted)).

Bermudez-Alonso conceded his ineligibility for relief from removal under current

law, and the basis for his motion remained a merely speculative possibility at the

time of his removal hearing. See id. (“[T]he IJ [is] not required to grant a

continuance based on . . . speculations.”); see also Sandoval-Luna, 526 F.3d

at 1247 (rejecting an abuse-of-discretion challenge to an IJ’s refusal to continue

removal proceedings where “no relief was then immediately available”).

      The agency correctly considered the relevant legal standard and provided a

reasoned explanation for its decision denying Bermudez-Alonso’s motion to

continue. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“[The BIA

must] consider the issues raised, and announce its decision in terms sufficient to


                                           2                                   11-72922
enable a reviewing court to perceive that it has heard and thought and not merely

reacted.” (citation and internal quotation marks omitted)).

      The agency did not violate Bermudez-Alonso’s due process rights by

denying his motion to continue, because he received a full and fair hearing. See

Vargas-Hernandez, 497 F.3d at 926-27 (“Where an alien is given a full and fair

opportunity to be represented by counsel, prepare an application for . . . relief, and

to present testimony and other evidence in support of the application, he or she has

been provided with due process.”).

      PETITION FOR REVIEW DENIED.




                                           3                                    11-72922